                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TENNESSEE
                                  WESTERN DIVISION


  GREAT AMERICAN INSURANCE                          )
  COMPANY,                                          )
                                                    )
          Plaintiff,                                )
                                                    )
  AND                                               )
                                                    )
  INTEGRATED CONSTRUCTION, LLC,                     )
                                                    )
          Intervenor-Plaintiff,                     )
                                                    )
  AND                                               )
                                                    )
  GEODESY PROFESSIONAL SERVICES,                    )
  LLC,                                              )
                                                    )
          Intervenor-Plaintiff,                     )
                                                    )        No. 2:16-cv-02283-TLP-cgc
  v.                                                )
                                                    )
  NELSON, INC., WILLIE NELSON SR.,                  )
  and HATTIE NELSON,                                )
                                                    )
          Defendants.                               )


ORDER DENYING INTEGRATED CONSTRUCTION, LLC’S MOTION TO ASSESS
        ATTORNEY’S FEES AGAINST DEFENDANT NELSON, INC.


       Intervenor-Plaintiff Integrated Construction, LLC (“Integrated”) moves for its

attorney’s fees and costs associated with the filing of its Intervention, its brief in support of

Great American Insurance Company’s (“GAIC”) Enforcement Motion, and to oppose Nelson,

Inc.’s (“Nelson”) bankruptcy filings. For the reasons below, Integrated’s Motion (ECF No.

92) is DENIED.
                                       BACKGROUND

        Nelson filed a joint stipulation agreement with GAIC agreeing to deposit funds into a

trust account to compensate various parties that worked on the Stone Dike Project. (ECF No.

46 at PageID 516.) As to Integrated, Nelson agreed to pay a sum of $400,000. (Id. at PageID

518.)

        Because Nelson delayed paying Integrated for almost a year, Integrated intervened in

this lawsuit and filed a brief in support of GAIC’s Motion to Enforce Judgment. (ECF Nos.

46, 52, 65 and 92.) Integrated now moves for attorney’s fees and costs for work performed on

those filings and its opposition to Nelson’s bankruptcy filings. (ECF No. 92 at PageID 1126.)

        In response, Nelson offers two reasons why this Court should deny Integrated’s

motion. (ECF No. 93 at PageID 1177.) First, Nelson asserts that Integrated is collaterally

estopped from claiming fees in this matter. (Id.) Second, Nelson argues that Integrated’s

motion is untimely. (Id. at PageID 1180.) Even though Nelson’s arguments are not

persuasive, this Court still finds that Integrated’s request for fees is not well founded and

should be denied.

                                          ANALYSIS

        A party moving to recover attorney’s fees must do so by a drafting a motion for the

court. Fed. R. Civ. P. 54(d)(2)(A). Additionally, the Local Rules require that a party moving

for attorney’s fees provide a memorandum in support, set out “in detail the number of hours

spent on each aspect of the case,” and an affidavit of another attorney in the community

attesting to the prevailing rate charged for similar services in the community. LR 54.1(b). As

an exercise of its inherent authority, a court can award attorney’s fees when the opposing

“party has acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Chambers v.



                                                2
NASCO, Inc., 501 U.S. 32, 45–46 (1991); see also First Bank v. Marietta v. Hartford

Underwriters Ins. Co., 307 F.3d 501, 514 (6th Cir. 2002) (finding that Chambers “permit[s]

the district court to resort to its inherent authority to sanction bad-faith conduct”). As a

threshold matter, Integrated attempted to provide the Court with the requisite documents

needed to satisfy the procedural requirements of Federal Rule 54 and Local Rule 54.1(b). But

Integrated provided only the hours worked and the hourly rate, it did not provide detailed

billing entries showing the work on each aspect of the case. Nevertheless, the Court now

turns to the Parties’ substantive claims.

       Integrated alleges Nelson acted in bad faith by first agreeing, in a court-filed joint

stipulation agreement, to pay Integrated only to go back on its promise and drag out these

proceedings further. (See ECF No. 92.) This is a good point. Nelson’s behavior here borders

on bad faith.

       This Court does not condone Nelson’s approach to this litigation. But Integrated has

not provided the Court with sufficiently specific acts that, in the Court’s view, would amount

to sanctionable bad faith conduct. See Chambers, 501 U.S. at 33. The American legal system

is designed so that “each litigant pays his own attorney’s fees, win or lose, unless a statute or

contract provides otherwise.” Hardt v. Reliance Standard Life Ins. Co., 500 U.S. 242, 253

(2010). For its own reasons, Integrated chose to file a brief in support of GAIC’s Motion to

Enforce Judgment. This was not required by the rules or by order of this Court. This was a

choice—Integrated’s choice. The Court therefore declines to exercise its inherent authority to

award Integrated its attorney fees. 1




1
 The Court need not address Nelson’s arguments that Integrated is collaterally estopped from
pursuing attorney’s fees or that its Motion is untimely.
                                                 3
                                    CONCLUSION

       Integrated’s Motion for Attorney’s Fees (ECF No. 92) is DENIED. Each Party shall

bear its own fees and costs.



       SO ORDERED, this 19th day of November, 2018.

                                          s/ Thomas L. Parker
                                          THOMAS L. PARKER
                                          UNITED STATES DISTRICT JUDGE




                                            4
